Citation Nr: 0719329	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, right ankle, and right foot, 
to include as due to an undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1986 to 
March 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that a 
sleep disorder is not related to active service.

2.  The competent evidence of record demonstrates that there 
is no currently diagnosed right foot disability, and that 
right shoulder and right ankle degenerative joint disease are 
not related to active service and are not qualifying chronic 
disabilities.

3.  Right knee degenerative joint disease is manifested by 
right knee pain, with full range of motion.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative joint disease of the right shoulder, right 
ankle, and right foot were not incurred in or aggravated by 
active military service, nor may they be presumed to have 
been so incurred, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a sleep disorder, claim for 
entitlement to service connection for degenerative joint 
disease of the right shoulder, right ankle, and right foot, 
to include as due to an undiagnosed illness, and claim for an 
initial evaluation in excess of 10 percent for service-
connected right knee degenerative joint disease, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a re-
adjudication of the veteran's claims, May 2003 and March 2006 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.



Service connection for a sleep disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In a February 1987 service medical record, the veteran 
reported difficulty sleeping.  In an August 1991 Southwest 
Asia Demobilization/Redeployment Medical Evaluation, the 
veteran stated that he had had no trouble sleeping.  The 
veteran's service medical records were negative for sleep 
apnea.

In a September 1995 VA medical record, the veteran reported 
that sleep problems began during service in 1990 or 1991.  
The impression was low suspicion for a sleep disorder, rule 
out narcolepsy and sleep paralysis.  A January 1996 VA record 
noted sleep apnea.  In a June 1998 VA Gulf War Registry 
examination, the veteran reported fatigue.  A July 1998 VA 
record noted that the veteran was being evaluated for sleep 
apnea.  A December 1998 VA record noted the veteran reported 
fatigue.  An October 2003 VA general medical examination was 
conducted upon a review of the claims file.  The veteran 
reported a sleep disorder and that he felt tired all the 
time.  An October 2003 VA pulmonary examination was 
conducted.  The veteran reported sleep apnea.  A sleep study 
impression was mild obstructive sleep apnea.  In a February 
2004 VA record, the veteran reported episodes of daytime 
sleepiness.  The assessment was mild sleep apnea based on 
polysomnography results.  Another February 2004 VA record 
diagnosed mild sleep apnea.  A March 2005 VA record noted a 
medical history of sleep apnea.  

The Board finds that the evidence of record does not support 
a finding of service connection for sleep apnea.  There is a 
diagnosis of mild obstructive sleep apnea.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although there was one inservice 
report of sleep difficulty, the inservice evidence of record 
did not show sleep apnea.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
medical evidence of record does not relate the veteran's 
current sleep apnea to active service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Sleep apnea was not 
diagnosed until over 3 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology).  Accordingly, service connection for sleep 
apnea is not warranted.

Service connection for right shoulder, ankle, and foot 
degenerative joint disease 

The veteran asserts entitlement to service connection for 
degenerative joint disease of the right shoulder, right 
ankle, and right foot based on the Gulf War syndrome.

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

A qualifying chronic disability is that which results from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness that is defined by a cluster of signs or 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), or any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  Signs or symptoms 
that may be manifestations of an undiagnosed illness or a 
chronic multi-symptom illness include: (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. § 
1117(g).

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The veteran's service personnel records show that he served 
in the Southwest Asia Theater of Operations from October 1990 
to April 1991.  The veteran is a Persian Gulf veteran.  See 
38 C.F.R. § 3.317(d); see also 38 C.F.R. § 3.2 (2006) (noting 
that Persian Gulf War began on August 2, 1990).

The Board finds, however, that the veteran is not entitled to 
service connection for degenerative joint disease of the 
right shoulder, right ankle, or right foot under these 
provisions because degenerative joint disease is not a 
qualifying chronic disability and is attributed to a known 
clinical diagnosis.  38 U.S.C.A. § 1117(a).  Accordingly, 
service connection for right shoulder, ankle, and foot 
degenerative joint disease, as due to an undiagnosed illness, 
is not warranted.  


Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records were negative for any 
complaints, treatments, or diagnoses of right shoulder, right 
ankle, or right foot degenerative joint disease or other 
disorder.

Subsequent to service discharge, a May 1997 VA medical record 
noted the right shoulder clicked.  The assessment was 
questionable acromial degenerative joint disease.  In a June 
1998 VA Gulf War Registry examination, the veteran reported 
joint pain, mainly in the shoulders and hips.  The veteran 
reported the discomfort was improved since onset in 1991.  A 
July 1998 VA record noted current medical problems included 
degenerative joint disease of the right shoulder.  A July 
1998 VA medical record noted that bone scan findings were 
consistent with degenerative joint disease of the right 
shoulder and right ankle.  The current problems included 
degenerative joint disease of the right shoulder.  In a 
December 1998 VA record noted the veteran reported joint pain 
in the shoulders and hips.  A November 2002 VA record noted 
degenerative joint disease of the bilateral shoulders and 
right ankle, based on a 1998 bone scan.  

An October 2003 VA general medical examination was conducted 
upon a review of the claims file.  The veteran reported that 
in August 1991, he began having shoulder joint pain.  He also 
reported stiffness and joint pain about 4 to 5 times per 
week.  Examination revealed a normal gait, good pulses and 
sensory response, and no joint swelling.  There was full 
range of motion in all joints, and no lack of endurance, lack 
of coordination, or tenderness.  The impression was 
degenerative joint disease of the shoulders and right ankle.

An October 2003 VA Agent Orange examination was conducted.  
The veteran reported that in August 1991 he began having 
joint pain in his knees, hips, elbow, shoulders, back, and 
abdomen.  He reported current joint pain and stiffness 4 to 5 
times per week early in the morning.  Upon examination, there 
was a normal gait, good peripheral pulses, good sensory 
response, and no joint swelling.  There was full range of 
motion of all joints.  

In a March 2005 VA medical record, the veteran complained of 
intermittent shoulder pain.  Examination revealed mildly 
decreased range of shoulder motion and mild local tenderness, 
but no atrophy.  An x-ray showed probable supraspinatus 
calcific tendonitis.  The impression was possible shoulder 
calcific tendonitis.  A May 2005 VA record noted a diagnosis 
of multiple joint pains.  The veteran complained of shoulder 
pain.  Examination showed right shoulder flexion to 100 
degrees, abduction to 90 degrees, and internal and external 
rotation to 45 degrees.  Right lower extremity range of 
motion was within functional limits.  There was no assistive 
device used.  

In a June 2005 VA medical record, the veteran complained of 
shoulder pain.  The veteran was independent in all aspects of 
activities of daily living.  Strength of the upper and lower 
extremities was 4/5.  An August 2005 VA record diagnosed 
shoulder and recurrent body pains.  In a November 2005 VA 
record, the veteran reported that post-service discharge, he 
had pain and stiffness in the shoulders, elbow, hips, and 
wrists, but no joint swelling.  September, October, November, 
and December 2005 and January, February, and March 2006 VA 
medical records diagnosed generalized arthritis with shoulder 
and knee pain.  The veteran complained of right shoulder pain 
with stiffness and aching after inactivity and sometimes 
sharp pain with elevation overhead or certain motions.  Pain 
on the best day was 3 to 4 out of 10and on the worst day was 
an 8 or 9 out of 10.  The veteran reported that he took pain 
medication, used a TENS unit, and that heat provided some 
relief.  

The Board finds that the evidence of record does not support 
a finding of service connection for right shoulder, right 
ankle, or right foot degenerative joint disease.  Initially, 
service connection is not warranted for right foot 
degenerative joint disease because there is no currently 
diagnosed right foot disability.  Degmetich, 104 F.3d at 
1333.  The evidence does, however, show diagnoses of right 
shoulder and right ankle degenerative joint disease.  
Degmetich, 104 F.3d at 1333.  But right shoulder and right 
ankle degenerative joint disease were not diagnosed within 
one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  
In addition, there was no evidence of right shoulder or right 
ankle disorders, to include degenerative joint disease, 
during active service.  Hickson, 12 Vet. App. at 253.  The 
medical evidence of record also indicates that degenerative 
joint disease is not related to active service.  Hickson, 12 
Vet. App. at 253.  Right shoulder and right ankle 
degenerative joint disease were not diagnosed until 1998, at 
least 6 years after service discharge.  Mense, 1 Vet. App. at 
356.  Accordingly, service connection for right shoulder and 
right ankle degenerative joint disease is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased initial evaluation claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a January 2005 rating decision, the RO granted service 
connection for right knee degenerative joint disease and 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective May 9, 2003.  In an April 
2006 statement of the case, a 10 percent evaluation was 
assigned, effective May 9, 2003.  


A November 2002 VA medical record noted degenerative joint 
disease of the right knee, based on a 1998 bone scan.  

An October 2003 VA general medical examination was conducted 
upon a review of the claims file.  The veteran reported 
stiffness and joint pain about 4 to 5 times per week.  
Examination revealed a normal gait, good pulses and sensory 
response, and no joint swelling.  There was full range of 
motion in all joints, and no lack of endurance, lack of 
coordination, or tenderness.  The impression was degenerative 
joint disease of the right knee.  

An October 2003 VA Agent Orange examination was conducted.  
The veteran reported that in August 1991 he began having 
joint pain in his knees.  He reported current joint pain 4 to 
5 times per week early in the morning, with stiffness.  Upon 
examination, there was a normal gait, good peripheral pulses, 
good sensory response, and no joint swelling.  There was full 
range of motion of all joints.  

In a March 2005 VA medical record, the veteran complained of 
knee pain but denied difficulty walking.  Examination 
revealed right knee range of motion within functional limits 
and good strength.  A May 2005 VA record diagnosed multiple 
joint pains.  Examination showed right lower extremity range 
of motion within functional limits.  There was no assistive 
device used.  In a June 2005 VA record, the veteran reported 
he was independent in all aspects of activities of daily 
living.  Strength of the lower extremities was 4/5.  An 
August 2005 VA record diagnosed recurrent body pains.  
September, October, November, and December 2005 and January, 
February, and March 2006 VA records diagnosed generalized 
arthritis with knee pain.  The veteran complained of knee 
pain of 4 out of 10 on a good day, an average of 7 out of 10, 
and at worst, an 8 out of 10.  

The veteran's current 10 percent evaluation contemplates 
degenerative joint disease of the right knee with 
noncompensable limitation of motion.  Traumatic arthritis is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If there is x-ray evidence of 
degenerative joint disease and a noncompensable limitation of 
motion finding, a 10 percent rating is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
flexion is limited to 60 degrees, a 10 percent rating where 
flexion is limited to 45 degrees, a 20 percent rating where 
flexion is limited to 30 degrees, and a maximum 30 percent 
rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of leg extension 
warrants a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the evidence of record shows right knee degenerative 
joint disease.  An October 2003 VA examination found full 
range of knee motion.  March and May 2005 VA records noted 
right lower extremity range of motion within functional 
limits.  The evidence thus shows full range of right knee 
motion, which is noncompensable limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, an 
evaluation in excess of 10 percent is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence demonstrates full range of knee 
motion and no right knee ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2006).  Moreover, there is no evidence 
of right knee subluxation or instability, dislocation of or 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5262, 5263 (2006).  Accordingly, an 
increased evaluation is not warranted.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
right knee stiffness and pain but denied difficulty walking.  
The objective medical evidence of record consistently showed 
normal gait with no use of assistive devices, no joint 
swelling, and good strength.  In October 2003, a VA examiner 
found no right knee lack of endurance, lack of coordination, 
or tenderness.  The Board finds that there is no additional 
functional loss not contemplated in the 10 percent rating and 
that an increased evaluation on this basis is not warranted.  

The Board has also determined that the veteran is not 
entitled to a separate evaluation for his right knee 
disability because the evidence showed full range of knee 
motion and no evidence of instability or subluxation.  See 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (holding that 
separate ratings for limitation of leg flexion and limitation 
of leg extension may be awarded for the disability of the 
same joint); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(holding that separate evaluations may be awarded for knee 
arthritis and instability).  Accordingly, separate 
evaluations for the right knee disability are not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected right knee 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to a right 
knee disorder.  Accordingly, the veteran was not prejudiced 
by the RO's failure to consider or failure to document its 
consideration of this section.


ORDER

Service connection for a sleep disorder is denied.

Service connection for right shoulder degenerative joint 
disease is denied.

Service connection for right ankle degenerative joint disease 
is denied.

Service connection for right foot degenerative joint disease 
is denied.

An initial evaluation in excess of 10 percent for service-
connected right knee degenerative joint disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


